Citation Nr: 1509673	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  13-09 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk
INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for bilateral hearing loss and tinnitus.

The Veteran provided testimony during a videoconference hearing in October 2013.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he incurred bilateral hearing loss and tinnitus as a result of noise exposure during service and he specifically alleged mortar and rocket exposure.  He alleges one specific event in which he received incoming fire and subsequently noticed his right ear was bleeding.  Service treatment and personnel records document that he served in the Republic of Vietnam beginning in May 1968 as a light vehicle driver; however, there is no documentation of mortar or rocket exposure.  The Board finds that an attempt should be made to verify the Veteran's reported in-service exposure.  

Service treatment records also document that the Veteran had hearing loss upon enlistment, as an August 1967 audiogram revealed the following pure tone thresholds, in decibels:







HERTZ



500
1000
2000
3000
4000
RIGHT
(20) 35
15 (25)
20(30)
X
30 (35)
LEFT
35 (50)
20 (30)
5 (15)
X
15 (20)

Although pure tone thresholds at 3000 Hertz were not recorded on the examination report, the audiogram revealed results at or about 30 (40) decibels in both ears.  The Board notes that prior to October 31, 1967, service audiometric test results were likely listed in ASA units rather than the ISO (ANSI) units of today.  Therefore, the Board has considered both ASA and ISO (in parentheses).  Regardless, both readings demonstrate some degree of hearing loss at each threshold bilaterally.  The examination report included a question about whether the Veteran had congenital hearing loss in the right ear.  

The separation examination does not demonstrate audiometric results and the Veteran has stated that he does not remember undergoing an audiogram at separation.  

In November 2010, a VA examiner concluded that an etiology opinion could not be provided without resort to speculation.  

In June 2012, a VA examiner found that the Veteran had conductive hearing loss, which was not consistent with noise exposure.  However, the Board notes that the Veteran was noted to be a mixed-type hearing loss during multiple VA treatment records and the November 2010 VA examination.  In addition, the examiner also concluded that the Veteran's pre-existing bilateral hearing loss was not aggravated during service, but failed to provide a rationale for this opinion.  As such, the opinion is inadequate for the purpose of determining the etiology of the Veteran's bilateral hearing loss.  

In July 2012, a VA Ear, Nose, and Throat (ENT) physician concluded that it was plausible that the Veteran's symptoms were related to his military service, specifically given his proximity to the claimed ordnance explosion.  The examiner then stated that follow-up CT imaging was being ordered to narrow down the differential.  The Board notes that this physician did not have the benefit of the reviewing the claims folder, including the service treatment records documenting pre-existing hearing loss.  
Where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2014).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  As such, the Board finds that a new VA examination is warranted.  

Given the July 2012 VA ENT report, it appears that there may be outstanding VA treatment records.  All such records must be obtained and associated with the claim folder or virtual file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Prepare a summary of the Veteran's claimed exposures to mortar and rocket fire during service and ask the appropriate service department to provide any information that might corroborate the Veteran's alleged exposures.  

3.  Once the above development has been completed, provide the Veteran with a VA audiology examination with a qualified physician to determine whether current bilateral hearing loss and tinnitus are related to service.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that current tinnitus had onset in service or is otherwise related to a disease or injury in service, including the reported noise exposure.  

The examiner should also determine whether it is at least as likely as not that current bilateral hearing loss, which existed prior to service, underwent an increase in underlying disability during service.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




